PD-0227-15
QueiJTm) Uf&HtnfoJ                         FILED IN             Co^Cf ofL1ImJjlotok
                 ^                 COURT OF CRIMINAL APPEALS    <   „   „   J/,   ,
                                              27 ;.

                                       Abel Acosta, Clerk




                MoW        fo£ £*T/U 77m* &*. Poiiiio^ fbf- IWgp^J -feuiftJ




                      &$£E l
     ttsffcrwiy fto^ frtrtrMb^ nth** *»v**# fe//^
       „     RECEIVED IN
       COURT OF CRIWIWAL APPE4LS

           Aba8Acosta, Cterfc                                  ^ ty^W&yrf&J